 In the Matter of TANNERS ASSOCIATION or FULTON COUNTY, INC.,',EMPLOYERandUNITED LE ATIIER WORKERS INTERNATIONAL UNION,A. F. L., PETITIONERCase No. 3-RC-352.-Decided November 22, 1949DECISIONANDDIRECTION OF ELECTIONUpon a, petition duly filed by United Leather Workers InternationalUnion, A. F. L., a hearing was held before John C. McRee, hearingofficer.The hearing officer's rulings made at the hearing, except asnoted hereinafter, are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].The hearing officer permitted Independent Leather Workers Union,herein called the Independent, to intervene, over'the objection of theEmployer that the Independent is acting on behalf of InternationalFur and Leather Workers Union of the United States and Canada,C. I. 0., herein called the Fur Workers, which is not in compliancewith the filing requirements of the Act.2The record reveals that Local 202 of the Fur Workers and its prede-cessor, an independent union, have represented these employees since1933, and have had written contracts with the Employer 3 and itsmember companies since 1939.After their last contract expired, on'The names of the parties appear as amended at the hearing.2The hearing officer referred to the Board the question of whether or not the Independentis acting as a "front" for the Fur Workers.The Employer objected to the Independent'sintervention on the additional ground that the affidavits filed by the Independent in orderto comply with the Act were insufficient.The hearing officer properly refused to permitevidence to prove this fact.Such showing is purely an administrative matter for theBoard to determine.R. J.Reynolds TobaccoCompany,83 NLRB 348, and cases citedtherein.Moreover, we have administratively determined that the Independent is itselfin compliance with the filing requirements of the Act.3 The Association was not formally organized until 1945.Before that, however, essen-tially the same companies which are now members of the Association bargained jointly withLocal 202 and its predecessor.87 NLRB No. 47.211877359-50-vol. 87-15 212DECISIONS OF NATIONAL. LABOR RELATIONS BOARDJune 30, 1949, representatives of Local 202 and the Association wereunable to agree on the terms of a new contract, and a strike andlock-out ensued in July 1949.In August, the Petitioner began to organize the employees of themember companies.On September 23, 1949, it requested recognitionas the representative of these employees and, on October 7, 1949,filed the present petition.It appears that during the strike lock-out, the Employer announcedthat it would no longer bargain with Local 202 because it had notcomplied with' the filing requirements of the Act, but that it wouldrecognize and negotiate with any union certified by the Board.At ameeting held on September 15, Local 202 adopted a resolution thatif the Association would negotiate and conclude an agreement on wagesand the other issues in dispute, it would comply with the Act andsecure certification by the Board.'This offer was rejected by theEmployer.On October 11, after the filing of the petition herein,Ben Gold, president of the Fur Workers International, Wrote to thelocal, advising it to disaffiliate from the Fur Workers and to complywith the Act.5Such action was taken on October 13, when Local 202formally disaffiliated from the Fur Workers and reconstituted itselfas the Independent Leather Workers Union.Although Clarence Carr, president of the Independent as well as offormer Local 202, testified at the hearing that the members of Local202 had been discussing its possible disaffiliation and compliance sincelate July or early August, it is clear that such action by the local wasinitiated by the Fur Workers and was taken only after the FurWorkers' president had recommended it."Itwas also stated at the meeting that the Fur workers had advised Local 202 "that inorder to secure a victory over our greedy employers, if we should find it necessary to severour affiliation with the International Union, our parentbodywould gladly accept suchseverance and would continue to support our strike as they have until now, and wouldcontinue that support should we become independent."The letter stated, in partI recommend to you that you withdraw from the International Union, comply withthe fascist Taft-Hartley Law and defeat the tricksters in the election. . . .I recommend that you accept this offer and reconstituted yourselves as an inde-pendent, unaffiliated unionuntil such timeas it is impossible again for employers toraise the false and phoney issue they have raised in this just struggle for wages. . . ....this International Union pledges to you its full moral and financial supportregardless of your affiliation or disaffiliation, and I ask you to call upon us for anyassistance you require in your struggles. [Emphasis supplied.]'The following statements were made at the meeting of October 13 ("Statement ofOfficers and Executive Board Members in Connection with President Gold's letter ofOctober 11, 1943") :President Gold advises us to withdraw from our affiliation with the InternationalFur & Leather Workers Union in order to smash this Taft-Hartley conspiracy and toremove all other false issues. . . .#iC##A...after reflection and discussion, and despite our own deep personal feelings,we feel that President Gold's recommendation is sound and should be accepted by the TANNERS ASSOCIATION OF FULTON COUNTY, INC.213The Independent appears to be Local 202 under a new name. Al-though it adopted a new constitution at the meeting of October 13and returned the Local 202 charter to the Fur Workers, its officersand the members of its executive, policy, and finance committees' areprecisely the same persons who served as officers and committee mem-bers of Local 202. It occupies the same office space, and assumed. allthe assets, debts, and obligations of Local 202.11Moreover, it hascontinued to receive financial9 and other assistance from the FurWorkers.Carr admitted that Bernard Woolis and George Pershing,,representatives of the Fur Workers, helped to draft the resolution ofdisaffiliation, spoke at the meeting of October 13, urging the dis-affiliation, and have continued to. give advice and assistance to theIndependent since October 13, exactly as they formerly renderedsuch assistance to Local 202.On the basis of all the facts, it seems 'apparent that Local 202's al-leged disaffiliation from the Fur Workers and its reconstitution as theIndependent Leather Workers Union is a matter of form rather thanof substance.It seems plain, and we find, that the Independent ismerely thealter egoof Local 202 and a "front" for the noncomplyingFur Workers.Under these circumstances, we find that the interven-tion of the Independent was improperab initio.We shall thereforedeny the Independent a place on the ballot iii the election hereinafterdirected.10Upon the entire record in this case, the Board finds :1.The Employer, an associate comprising 18 member-companies,is engaged in commerce within the meaning of the National LaborRelations Act.2.The Petitioner is a labor organization which claims to representcertain employees of the Employer.3.A question affecting comm erce exists concerning the representa-tion of employees of the Employer within the meaning of Section .9(c) (1) and Section 2 (6) and (7) of the Act.membership.It is easier for us to make this recommendation because of his character-istically generous offer to continue to extend to us all necessary assistance for thesuccessful prosecution of our struggle for a decent livelihood.We express to himnow our great gratitude for this offer, and affirm our intention of availing ourselvesof it. and to maintain the warmest fraternal and friendly relations with PresidentGold and the International Union.Clarence Carr stated. in a speech made on October 14, in which he read Golds letter, that"this moving letter from our former president is what prompted our membership to takethe action they did last night."sThe Independent's welfare committee is the only committee whose membership is differentfrom that of Local 202.tl Including approximately $4,900 owed by Local 202 to the FarWorkers and its District 3.The Fur Workers has advanced approximately $4,000 to the Independent since October13. the date of Local 202's alleged disaffiliation.10R. J. Reynolds Tobacco Company,83 NLRB 348;Campbell Soup Company,76 NLRB 950. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.As stipulated, the following employees constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees of the member companiesof Tanners Association of Fulton County, Inc., Gloversville, NewYork, excluding all office and clerical employees, salesmen, sorter-salesmen, chemists, guards, and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations, among the employees in the unit found appropriatein paragraph numbered 4, above, who were employed during the weekof June 27, 1949,11 including employees who did not work duringsaid week because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement, to determine whether they desire to be repre-sented, for purposes of collective bargaining, by United LeatherWorkers International Union, A. F. L., or by Textile Workers Unionof America, CIO,12 or by neither."The plants of the member companies have been closed since early July as a result ofthe strike lock-out.The parties therefore stipulated that the pay roll for the week begin-ningJune 27, 1949, the last week of operation, should be used to determine employeeseligible to vote, with the understanding that those employees who had already been laidoff inanticipation of the strike would be considered as temporarily laid off andeligibleto vote.u By Order dated December 1, 1949, the above Decision and Direction of Election wasamended by according Textile Workers Union of America, CIO, a place on the ballot.